Per Curiam.
Carl and Lucille Knorr, husband and wife, were killed in an automobile accident on December 10, 1964. It was determined that their deaths occurred either simultaneously or that Lucille survived her husband by a few minutes. At the time of the accident, Lucille was the owner of a hospitalization and accidental death policy issued by Mutual of Omaha which provided for the payment of $2,500 in case of accidental death. Carl was named as beneficiary but the policy provided that Lucille had the right to change the beneficiary at any time.
The fiduciaries of both estates claimed the proceeds of the insurance policy. The trial court ordered the money to be paid to the administrator of the beneficiary’s estate. Prom this order and judgment, the administratrix of the insured’s estate appeals.
The recent case of Wilson v. Perdue (1969), 16 Mich App 80, is dispositive here. When an insured retains the right to change the beneficiary of a life insurance policy, if the beneficiary predeceases the insured and the insured dies without exercising the right, the proceeds are payable to the insured’s estate.
Reversed and remanded for entry of a judgment directing that the proceeds of the insurance policy be paid to the administratrix of the estate of Lucille Knorr, deceased. Costs to appellant.